Citation Nr: 0328085	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for a nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Karen M. Wahle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

This matter is before the Board on appeal from a September 
1999 determination from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  A 
September 2000 statement from the appellant's attorney 
clarified that the appellant's claim was for a nonservice-
connected disability pension.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.2, 3.40, 3.41, 3.321(b)(2), 
3.203, 4.16, 4.17 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to a nonservice-connected disability pension.  See 
38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.2(f), 3.321(b)(2), 
4.16, 4.17.  The term "veteran" means a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Certain service with 
the Philippine Scouts, the Commonwealth Army of the 
Philippines, and guerrilla service is considered to be 
qualifying service.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.  

The appellant contends that his eligibility for VA benefits 
derives from civilian employment with the United States Army 
from October 1944 to May 1949.  In support of his claim, he 
submitted a June 1999 formal application, lay statements, and 
a detailed brief by his attorney, with attachments including 
Office of Personnel Management (OPM) documents, United States 
Army correspondence, United States Certificate of 
Naturalization, Veterans in Support of America (VISA) 
documents, VA Certificate of Eligibility for a Loan, VA 
Health Administration correspondence, and Bureau of Education 
correspondence.  

The appellant's June 1999 formal application asserts that he 
served from October 27, 1944 to May 14, 1949 with the United 
States Army Forces in the Far East, Western Pacific 
Philippines Command.  His lay statements and attorney's brief 
assert that he wore a khaki uniform issued to him by the 
Army, received paychecks from the United States government, 
lived in barracks run by the Army, ate Army food alongside 
American troops, and drove an Army vehicle.  When the air 
raid sirens sounded, he took shelter in a local church 
alongside Army soldiers until it was safe to return to work.  
He faced constant enemy fire as a consequence of his 
proximity to key military targets, and he demonstrated his 
loyalty to the American cause by spying on Japanese 
occupation forces.  He was sure that he was serving in the 
United States Army during this period because he never felt 
free to return to his civilian life.  OPM documents state 
that the appellant served from October 27, 1944 in the United 
States Army Forces in the Far East, Western Pacific 
Philippines Command, and that he was separated by reduction 
in force on May 14, 1949.  Correspondence from the United 
States Army, Civil Censorship Detachment, indicates that the 
appellant trained censors and that he was well-respected at 
work.  The United States Certificate of Naturalization shows 
that the appellant became a United States citizen in December 
1998.  VISA documents include the appellant's business card 
and a September 2001 letter to President George W. Bush and a 
May 2002 letter to OPM, in which the appellant offers his 
services and VISA's services in the war against terror.  The 
VA's February 1999 Certificate of Eligibility for a Loan, 
which Loan Number, Entitlement, and VA Agent Initials are 
blackened out, does not confirm or deny eligibility for a VA 
loan.  An April 1999 letter from the VA Health Administration 
confirms that the appellant enrolled in the VA healthcare 
system.  A June 1945 letter from the Burea of Education 
states that the appellant was granted a leave of absence from 
his job as a school principal until he was no longer needed 
by the Army.  

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because the 
documents were not issued by the service department.  The VA 
may only accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203.  In this case, none of the evidence submitted by the 
appellant and his attorney meets the first of these 
requirements.  The few documents that were issued by the 
United States Army or War Department were issued by the 
Civilian Personnel Division and not by the service 
department.  

Moreover, while copies of these documents appear to be 
genuine, they do not include any information to show service 
in the United States Army.  The appellant's entire service 
was as a civilian employee for the United States Army, and he 
does not fall under any of the recognized categories of 
active service by civilians.  The following individuals and 
groups are considered to have performed active military, 
naval, or air service: (a) aerial transportation of mail; 
(b) those discharged for alienage during a period of 
hostilities unless evidence affirmatively shows he or she was 
discharged at his or her own request; (c) Army field clerks; 
(d) Army Nurse Corps, Navy Nurse Corps, and female dietetic 
and physical therapy personnel; (e) aviation camps; (f) 
cadets and midshipmen; (g) Coast and Geodetic Survey, and its 
successor agencies; (h) Coast Guard; (i) contract surgeons; 
(j) field clerks, Quartermaster Corps; (k) lighthouse service 
personnel; (l) male nurses; (m) National Guard; (n) persons 
heretofore having a pensionable or compensable status; (o) 
drafted persons; (p) Philippine Scouts; (q) Public Health 
Service; (r) Reserves; (s) Revenue Cutter Service; (t) 
training camps; (u) Women's Army Corps; (v) Women's Reserves; 
(w) Russian Railway Service Corps; and (x) active military 
service in other miscellaneous women's groups, certain 
civilian employees during World War I, certain civilian 
employees or volunteers in the defense of Wake Island and 
Bataan during World War II, male civilian ferry pilots, 
civilian personnel assigned to the secret intelligence 
element of the OSS, Guam Combat Patrol, Quartermaster Corps 
Keswick Crew on Corregidor, certain United States Merchant 
Seamen and American Merchant Marines, certain civilian Navy 
IFF technicians, certain U.S. civilians of the American Field 
Service, and certain U.S. civilian employees of civilian 
airlines.  38 C.F.R. § 3.7.  Unfortunately, none of the 
appellant's service falls under any of the recognized 
categories of active service by civilians.  

When the evidence submitted by the claimant does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  See 
38 C.F.R. § 3.203.  In this case, the RO requested 
certification from the service department of the appellant's 
records in January 2001, October 2001, and December 2001.  
The appellant's last name, first name, Social Security 
number, date of birth, place of birth, and dates of alleged 
service with the United States Army were provided to the 
service department.  A certified service department record, 
dated February 2002, confirms that this appellant was a 
civilian employee.  Since February 2002, the appellant has 
submitted no new information that would warrant additional 
inquiry to the service department.  

The appellant's formal application, lay statements, and his 
attorney's detailed brief with attachments allege the same 
dates of service, which the service department investigated 
in February 2002.  Even if copies of OPM and Army documents 
provide accurate information about the appellant's dates of 
civilian employment, the VA may not accept such documents as 
proof of service in the United States military.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  As the law and not the evidence is 
dispositive on this issue, the claim must be denied because 
of lack of legal entitlement.  38 U.S.C.A. §§ 101(2), 107, 
1521, 5107; 38 C.F.R. §§ 3.40, 3.41, 3.203; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant's service does not establish him as a 
veteran for VA purposes.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



